United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2663
                                   ___________

Henry L. Ivy, Jr.,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Linda Sanders, Warden,                  *
FCI - Forrest City,                     * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: September 23, 2008
                                Filed: September 26, 2008
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Henry Ivy appeals the district court’s1 dismissal of his 28 U.S.C. § 2241
petition, in which he contended that he was actually innocent of one of his jury
convictions. He previously brought this claim, however, in a proceeding under 28




      1
        The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
U.S.C. § 2255 in the sentencing court,2 and the court rejected the claim on the merits.
In these circumstances, we agree with the district court that Ivy could not bring his
claim under section 2241. See Abdullah v. Hedrick, 392 F.3d 957, 959 (8th Cir.
2004). We also conclude that the district court did not abuse its discretion in denying
Ivy’s motion for reconsideration. See Christensen v. Qwest Pension Plan, 462 F.3d
913, 919-20 (8th Cir. 2006) (abuse-of-discretion standard of review for Fed. R. Civ.
P. 59(e) motion); Arnold v. Wood, 238 F.3d 992, 998 (8th Cir. 2001) (same; Fed. R.
Civ. P. 60(b) motion).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      2
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
                                          -2-